Citation Nr: 1508888	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2014 Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

Other than acoustic trauma, there was no event, disease, or injury manifesting in hearing loss or tinnitus during active service, symptoms of hearing loss and tinnitus were not chronic in service, symptoms of hearing loss and tinnitus have not been chronic since service separation, hearing loss and tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no competent nexus between the current hearing loss or tinnitus and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss and tinnitus began during active service.  Specifically, he avers that he was exposed to the noise of various weapons, including rifles and grenades, during his basic training, that he was not provided with ear protection, and that following each incident of exposure, he experienced several days of hearing loss and ringing in his ears.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board notes that the Veteran testified at the November 2014 hearing that he had some difficulty hearing prior to service and at the time of enlistment due to earwax impaction.  However, he stated that once the earwax was cleaned out, he could hear again, and that the hearing issue was not a permanent one.  As explained below, a hearing loss disability was not noted on the service enlistment examination report, and, therefore, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (West 2014).  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a hearing loss disability during active service, and that the preponderance of the evidence demonstrates that symptoms of a hearing loss disability were not chronic in service.    

At the March 1967 enlistment examination, the Veteran checked "yes" next to "hearing loss" on his Report of Medical History.  However, an audiogram revealed puretone thresholds of 20, 10, 10, and -5 decibels in the right ear and 20, 10, 5, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz (Hz), respectively, demonstrating normal hearing.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

At the December 1968 separation examination, the Veteran checked "no" next to "hearing loss" on his Report of Medical History.  He did check "yes" next to "ear, nose, or throat trouble," and the examining clinician noted a history of ear infections in the past.  It appears that a partial audiogram was conducted, demonstrating puretone thresholds of 10, 0, and 0 decibels in the right ear and 5, 0, and 0 decibels in the left ear at the test frequencies of 500, 1000, and 2000 Hz, respectively.  Moreover, the Veteran scored a 15 out of 15 on a whisper voice test, and the Veteran did not report any difficulty hearing or ringing in his ears.  Thus, even if acoustic trauma during service is conceded, hearing loss and tinnitus, to any degree, was not demonstrated during active service.  

In sum, the Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of hearing loss or tinnitus.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in January 1969.  As noted above, the December 1968 separation examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in January 1969, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until September 2009, when a private audiogram demonstrated a hearing loss disability and indicated shooting in service as a source of noise exposure.  Tinnitus was first reported by the Veteran when he filed his claim for service connection in 2009.

At the Board hearing, the Veteran testified that he was first told by a medical professional that he had hearing loss in 2005, when he underwent an audiogram at a private hospital.  He stated that the records from that hospital are not available.  

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for nearly four decades after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes the Veteran's own history of treatment for the claimed conditions.  He has not contended, nor does the evidence of record suggest, that he sought treatment for hearing loss or tinnitus prior to 2005, still many years after service separation.  His statements as to his first treatment and diagnosis of the claimed conditions provide highly probative evidence against his claim.  In addition, there is no evidence, to include the Veteran's lay statements, that he reported symptomatology associated with hearing loss or tinnitus since separation from service and prior to 2005.  To the extent that the Board is able to interpret from his written statements that the Veteran has asserted that his hearing loss and tinnitus began during service, the separation examination and medical history report contradict these assertions.  That evidence, to include a signed, sworn document completed by the Veteran contemporaneously with his separation is highly probative evidence with regard to what symptomatology he was experiencing at that time.  It is certainly more probative than reports provided more than forty years later.

The Board also finds that the preponderance of the evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260 (2014).  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of hearing loss or tinnitus until 2009.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus; the history of treatment for hearing loss and tinnitus provided by the Veteran, as outlined above; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until at least 2009.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in October 2009 is more probative than the Veteran's lay assertions.  The VA examiner had expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.

Here, the Veteran was afforded a VA examination in October 2009.  The Veteran reported no post-service occupational noise exposure, but the examiner noted that he had some recreational exposure during target practice.  The Veteran stated that hearing loss and tinnitus began during active service.  After conducting a thorough audiological examination and reviewing the Veteran's claims file, the VA examiner stated that he could not provide an opinion as to whether there is a nexus between the current hearing loss and tinnitus and active service without resort to speculation.  However, the examiner noted that the claims file showed no evidence of hazardous noise exposure in the military (the Board notes, in this regard, that the Veteran's DD Form 214 shows that he received a rifle badge, but that his military occupational specialty was food inspector).  Moreover, the examiner noted that the Veteran had reported post-military recreational use of firearms which is known to involve hazardous noise, and that there was no evidence of hearing loss or tinnitus while in the military or within one year of separation.  Finally, the examiner noted that the first evidence of hearing loss was the private audiogram conducted in 2009, and that the length of time between the diagnosis of hearing loss and active service was 40 years.  Therefore, the examiner concluded that a nexus of causation could not be established.    

The Board acknowledges that the VA examiner stated that he could not provide a nexus opinion without resort to mere speculation.  However, the examiner did not relate the Veteran's current hearing loss or tinnitus to active service, and, in fact, stated that there was no objective evidence to support such a relationship.  Indeed, the examiner explained that the lack of evidence was precisely why a nexus opinion could not be provided "without resort to mere speculation."  In effect, the VA examiner opined that a relationship between service and the claimed disabilities is unlikely.  The Board, then, concludes that while the examiner initially indicated that he could not provide such an opinion, he thereafter provided just such an opinion and also included a rationale for the conclusion.  This was based upon a review of the record, interview of the Veteran, and examination.  It is an adequate opinion and the most probative evidence of record.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's hearing loss or tinnitus and his military service, including no credible evidence of chronic symptoms of the claimed disorders during active service, chronic symptomatology of the claimed disorders following service separation, or competent medical evidence establishing a link between the Veteran's hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral hearing loss and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA satisfied the notice requirements of the VCAA by way of a September 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination and opinion, and the Veteran's statements, including his testimony at the November 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the undersigned Acting Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
A VA examination and opinion was obtained in October 2009 with regard to the question of whether the Veteran's hearing loss and tinnitus are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 VA opinion obtained in this case is adequate as to the question of whether the Veteran's hearing loss and tinnitus are related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough audiological examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


